It appears that plaintiff, a citizen of this State, having a cause of action against the Orange Rice Mill Company, a foreign corporation, instituted this suit in the Superior Court of New Hanover County, and sought to establish jurisdiction by attaching the proceeds of a certain draft in the hands of the American Bank and Trust Company of Wilmington, N.C. it being alleged that said funds belonged to the defendant. Thereafter, on 29 March, 1920, the Orange National Bank of Texas was allowed to intervene and set up its claim of title to the proceeds of said draft.
In a former trial the cause was tried on an issue of ownership of the intervening bank, and at the close of the evidence the court charged the jury that if they believed the evidence they would answer the issue of ownership in favor of the intervener, and from judgment on the verdict plaintiff appealed.
On the hearing of said appeal this Court reversed the action of the trial court, holding that on the evidence introduced by the intervener there were facts requiring that the issue of ownership be submitted to the jury. This opinion having been certified down, the present trial was had, and the cause submitted to the jury, on an issue as to claim of ownership by intervener, and as to indebtedness of the nonresident defendant to plaintiff. *Page 725 
There was verdict against the intervener, and establishing an indebtedness of defendant to plaintiff of $525 and interest from     (678) 26 December, 1919. Judgment on the verdict, declaring said indebtedness and appropriating the funds attached to extent required to satisfy the judgment and costs. Intervener excepted and appealed.
There is no reason shown for disturbing the results of this trial. It was earnestly urged for appellant that there was no evidence in denial of the intervener's claim of ownership, but this same position was taken on the former trial, and the Court then held that on the testimony of the intervener, there were facts in evidence challenging its claim, and requiring that the issue be submitted to the jury. See Brooks v. Mill Co.,182 N.C. 258. On practically the same evidence, the court, in pursuance of said decision, submitted the cause to the jury, who have found, as stated, against the intervener's claim.
We find in the present trial
No error.